UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LATRELL GILLETT, individually and on
behalf of others similarly situated,

                             Plaintiff,                 20 Civ. 3734 (KPF)
                      -v.-                                   ORDER
ZARA USA, INC. and INDITEX USA LLC,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      The parties are ORDERED to appear for a telephonic conference on

June 24, 2021, at 4:30 p.m. to address the pending motion for reconsideration

and to discuss arguments raised in Defendants’ briefing including, in

particular, the applicability vel non of Whiteside v. Hover-Davis, Inc., 995 F.3d

315 (2d Cir. 2021), at the motion for conditional class certification stage. At

the appointed time, the parties shall call (888) 363-4749 and enter access code

5123533. Please note, the conference will not be available before 4:30 p.m.

      SO ORDERED.

Dated:      June 18, 2021
            New York, New York              __________________________________
                                               KATHERINE POLK FAILLA
                                               United States District Judge
